Citation Nr: 1210924	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  11-14 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for prostate cancer, including as due to herbicide exposure and exposure to hazardous chemicals.  

2.  Entitlement to service connection for renal cancer, including as due to herbicide exposure and exposure to hazardous chemicals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran has alleged that his prostate and kidney cancer resulted from exposure to chemicals such as DDT, benzene, and other cleaning solvents during service in Korea.  The evidence does show that the Veteran served in Korea.  Additionally, he has submitted an April 2011 letter from a private oncologist indicating that his reported exposure to DDT, benzene, and solvents while serving in Korea "may" have had a role in him developing kidney and prostate cancer.  

The Board notes that the record does not contain any specific information concerning what extent DDT, benzene, and other potentially carcinogenic solvents were used by the Air Force during the Korean War.  Also, the record does not appear to contain any specific information concerning the Veteran's specific duties while stationed in Korea or a specific report from him concerning how he may have been exposed to the aforementioned chemicals.  Accordingly, on remand, the RO/AMC should request more information from the Veteran concerning his allegations of chemical exposure, including how and when he may have been exposed to DDT, benzene, and other solvents during his service in Korea, the names of the other solvents he may have been exposed to (if known) and how and when he may have been exposed to these other solvents.  The RO/AMC should then request specific information from any appropriate source concerning the nature and frequency of Air Force use of DDT, benzene, and other chemical solvents during the Korean War.  The RO/AMC should also obtain the Veteran's service personnel records to help determine whether he was involved in duties that may have exposed him to DDT, benzene, or other hazardous solvents.  If the information obtained indicates that the Air Force did use one or more of these hazardous chemicals during the Korean War and that the Veteran's duties could have reasonably led to exposure to one or more of the chemicals, the Veteran's records should be sent to an oncologist to determine whether there is evidence that this exposure resulted in the cancers at issue. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should request more information from the Veteran concerning his allegations of chemical exposure, including how and when he may have been exposed to DDT, benzene, and other solvents during his service in Korea, the names of other solvents he may have been exposed to (if known) and how and when he may have been exposed to these other solvents.	He should indicate what his duty was during this time that resulted in these claimed exposures.

2.  The RO/AMC should request specific information from the Air Force, or any appropriate source concerning the nature, frequency and location of Air Force use of DDT, benzene, and other chemical solvents during the Korean War, if any.  If it is determined that any of the chemicals were used, the reason for the usage should be set out.  If such a determination cannot be made, the claims folder should contain documentation of the attempts made.

3.  The RO/AMC should obtain the Veteran's complete service personnel records.  

4.  If the information obtained from the above sources indicates that the Air Force did use DDT, benzene, and/or other chemical solvents during the Korean War and that the Veteran's duties would have reasonably led to exposure to one or more of these chemicals, his claims file should be forwarded to an oncologist for a medical opinion.  The oncologist should review all the evidence on file, and determine, if possible, the likely etiology of his current prostate and kidney cancer.  Specifically, please respond to the following:

a)  Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's prostate cancer is related to service, including any exposure to DDT, benzene, or other chemical solvents therein or is otherwise related to service.

b)  Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's kidney cancer is related to service, including any exposure to DDT, benzene, or other chemical solvents therein or is otherwise related to service.

If there can be no relationship to service established, or if other likely etiology of the cancer is identified that should be set out.  Please reconcile your opinion with any other opinion on file.  The examiner should explain the rationale for all opinions given.  

4.  The RO/AMC should then readjudicate the claims.  If either remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


